DETAILED ACTION

Drawings
The drawings are objected to because figure 7 appears to be inconsistent with each of figures 5, 6, and 8, without any explanation for this inconsistently (figure 7 almost appears to be upside down).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 8, including a safety seal, must be shown (or clearly pointed out) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the disclosure discuses on page 6, last paragraph, a safety seal 18, but this subject matter, not numeral, is not found in the figures.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is suggested that “An apparatus for an anti-breach device” be changed to –An apparatus for use as an anti-breach device--, for clarity.
In claim 1, in “…said housing that is mounted”, it is unclear what element exactly the term “that” is referring to in the context of the claim language.  Is this referring to the housing, or another element, such as the strap or latching mechanism?
In claim 1, the phrase “or even being aware if the door is in a locked position…” is unclear and not fully understood in the context of the claimed invention. 
In claim 4, it is unclear and not fully understood what is meant by “looped material” in the context of the claim language.
In claims 6 and 7, “or otherwise shaped to fit…” is indefinite and not fully understood in the context of the claim language.
In claim 8, use of the term preferably renders the claim indefinite in that the metes and bounds of the claim cannot be determined. 
In claim 8, it is not understood what is meant by and constitutes the claimed safety seal in the context of the claim language.
In claim 16, there is a lack of antecedent basis for “the internal protruding portions”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins et al., US Patent Publication Application 2001/0133494A1.
As in claim 1, an apparatus for an anti-breach device on a door, comprising a housing 20; a latching mechanism (included in the region of 42) and a strap 44 encased within said housing that is mounted to a doorframe or wall, said latching mechanism being fastened or connected to one end of said strap (at least broadly) and said latching mechanism being adapted to at least partially attach, connect, latch onto or engage a door knob or a stem of a door knob of said door, said strap having an end opposite that on which said hook is at least partially attached or connected that is adapted to be pulled by a user or one or more users or persons to securely close the door completely to prevent an unwanted intruder from entering or even being aware if the door is in a locked position before attempting to open it.  As in claim 2, said latching mechanism at least partially engages the door knob or the stem of the door knob approximately 3/4 of the circumference of the door knob or the stem of the door knob.  As in claim 3, the latching mechanism is broadly considered to be hook shaped to fit over the door knob or the stem of the door knob.  As in claim 16, angles of the internal protruding portions pinch or place tension of the strap as its pulled through the housing making the strap tenser and thus the device is more resistant to an intrusion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al.
	Regarding each of these claims, although the particular material and/or arrangement of the claimed elements may not be explicitly provide by Hopkins, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have elected to choose the particular claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Modifications of these type are not critical to the design and would have produced no unexpected results.  Additionally, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claim 8, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675